      Case 3:20-cv-02151-E Document 1 Filed 08/13/20                    Page 1 of 8 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

DAVID SKROH                                           §
On behalf of himself                                  §
and All Others Similarly Situated                     §          CIVIL ACTION NO. ___________
                                                      §          JURY DEMANDED
                                                      §
VS.                                                   §          COLLECTIVE ACTION
                                                      §          UNDER 29 USC §216(b)
                                                      §
POLYNT COMPOSITES USA INC.                            §

             PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

                                           INTRODUCTION

1.      Plaintiff, David Skroh (”Named Plaintiff”) files this collective action seeking recovery of

unpaid wages and overtime wages for himself, and for those similarly situated to him, which are

required to be paid under the Fair Labor Standards Act (“FLSA”). 29 U.S.C. § 201, et seq.

Specifically, Defendant failed to pay Plaintiff, and those similarly situated, for all compensable

work activities falling within the continuous workday – the time occurring after the first principal

activity and before the last principal activity of the day. Plaintiff alleges that he, and those similarly

situated to him, did not receive their wages or overtime pay for all hours they worked in excess of

40 hours per workweek as a result of Defendant’s failure to account and pay for time for time spent

performing compensable pre-shift and post-shift activities that were integral and indispensable to

their principal activities or were themselves principal activities. Rather, Defendant paid Plaintiff,

and those similarly situated, according to their clock-in/clock-out time which does not account for

all compensable activities performed by Defendant’s hourly maintenance and production

employees. Defendant also failed to pay its hourly maintenance workers for hours worked while




PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT - PAGE 1 OF 8
      Case 3:20-cv-02151-E Document 1 Filed 08/13/20                    Page 2 of 8 PageID 2



on call.

2.         By way of example only, Plaintiff, and those similarly situated to him, were and are not

paid for preparatory and concluding activities that include, among other things, donning and

doffing company-provided and company-required clothing and safety equipment and activities

that must otherwise be performed in order for Plaintiff and all those similarly situated to be “ready”

at the beginning of their shift time. Plaintiff files this suit as a collective action pursuant to 29

U.S.C. § 216(b) and seeks to represent all other similarly situated past and present hourly

maintenance and production employees, as described herein, who have not been paid their wages

and overtime wages for all time worked in excess of 40 hours per workweek. These similarly

situated employees work or worked at Polynt Composites USA, Inc.’s plant in Ennis, Texas.

                                                PARTIES

3.         Plaintiff David Skroh is a resident of Ellis County, Texas. Plaintiff brings this action on

his own behalf and, pursuant to 29 U.S.C. § 216(b) as a representative of a group of individuals

who are similarly situated to them with respect to job duties and pay provisions. Defendant, Polynt

Composites USA, Inc. is a foreign corporation licensed to do business in the state of Texas with a

plant located at 201 Cedar Rd, Ennis, TX 75119. Defendant may be served by delivering a copy

of this Complaint to its registered agent for service, Corporation Service Company dba CSC –

Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218.

                                    JURISDICTION AND VENUE

4.         This court has jurisdiction by virtue of 28 U.S.C. § 1331. Polynt’s plant is located in Ennis,

Texas which is within the Northern District of Texas and the Court has subject matter jurisdiction

and personal jurisdiction to hear the case. See 29 U.S.C. § 201, et seq.




PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT - PAGE 2 OF 8
      Case 3:20-cv-02151-E Document 1 Filed 08/13/20                 Page 3 of 8 PageID 3



                                          FLSA COVERAGE

5.      At all times hereinafter mentioned, Defendant has been an employer within the meaning of

Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

6.      At all times hereinafter mentioned, Defendant has been and enterprise within the meaning

of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

7.      At all times hereinafter mentioned, Defendant has been and enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprises have had employees engaged in commerce

or in the production of goods for commerce, or employees handling, selling, or otherwise working

on goods or materials that have been moved in or produced for commerce by any person and in

that said enterprise has had and have an annual gross volume of sales made or business done of

not less than $500,000 (exclusive of excise taxes at the retail level which are separately stated).

8.      At all times hereinafter mentioned, Plaintiff and all those similarly situated were employees

who was engaged in commerce or in the production of goods for commerce as required by 29

U.S.C. §§ 206-207.

                                                  FACTS

      DONNING AND DOFFING – MAINTENANCE AND PRODUCTION WORKERS

9.      For many years, Plaintiff Skroh was employed at Polynt Composites USA, Inc.’s

manufacturing plant located in Ennis, Texas as an hourly maintenance worker. He worked Monday

through Friday from 7:00 a.m. to 3:30 p.m. Polynt also employs hourly production workers who

work 12-hour shifts, 7:00 a.m. to 7:00 p.m. and vice versa. Polynt’s hourly workers were scheduled

to work at least 40 hours each and every workweek.

10.     Polynt requires its hourly production and maintenance employees to wear company-issued




PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT - PAGE 3 OF 8
      Case 3:20-cv-02151-E Document 1 Filed 08/13/20                 Page 4 of 8 PageID 4



boots, hard hats and clothing (PPE) to perform their duties for the company. Polynt owns and

issues the PPE to its hourly employees and requires the hourly employees to leave the PPE at the

plant. Polynt also requires its hourly production and maintenance employees to don the required

PPE prior to clocking in and before these employees walk to their required workstations.

11.     Defendant required that Plaintiff and those similarly situated, were to be prepared or ready

to perform their assigned work at the beginning of their assigned start time. They were to work

through the end of their assigned work time unless production needs dictated otherwise.

12.     Defendant failed to compensate Plaintiff, and those similarly situated to him, for time spent

engaged in the described pre-shift and post-shift activities after Plaintiff and all those similarly

situated conducted their first principal activity of the day and before they performed their last

principal activity of the day. Defendant’s pay policies failed to compensate Plaintiff and those

similarly situated, for performing preparatory and concluding activities (compensable pre-shift and

post-shift work activities) performed before the beginning and after the end of the scheduled and

paid work time. Defendant instructed or was aware that Plaintiffs, and those similarly situated to

them, were engaged in these compensable activities, but failed to compensate the employees for

this work time. These activities were and are integral and indispensable to Plaintiffs’ principal

activities or were principal activities in themselves. Moreover, these preparatory and concluding

activities were for Defendant’s benefit and not for the convenience of Plaintiffs and those similarly

situated to them.

13.      By way of example (and without limitation), the claims for uncompensated work time in

question include time spent working within the continuous workday:

            a. In walking to the designated storage area to obtain the safety related clothing and/or
               equipment required by Polynt to be worn while working;
            b. In changing into (donning) the company-owned and company-required safety
               related clothing and/or equipment;


PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT - PAGE 4 OF 8
      Case 3:20-cv-02151-E Document 1 Filed 08/13/20                  Page 5 of 8 PageID 5



            c. In walking from the storage and/or changing area to the time clock;
            d. In punching into and out of time clocks as required by Defendant; and
            e. In changing out of (doffing) the company-owned and company-required safety
               related clothing and/or equipment.
14.      Although Plaintiff, and those similarly situated to him, were required to punch a time clock

at the beginning and end of the day, they were not compensated for the pre-shift and post-shift

activities described herein. The actual work time spent by the Plaintiffs, and those similarly

situated to them, in engaging in the aforesaid activities was not compensated in violation of the

FLSA.

15.      For the period three years prior to this suit, Defendant failed to pay Plaintiff and those

similarly situated hourly workers for all hours worked and in particular overtime wages for those

unpaid hours worked over forty in each and every work week.

                        ON CALL TIME – MAINTENANCE WORKERS

16.      Plaintiff, as a maintenance employee of Polynt, was required to be ‘on-call’ after his regular

work hours of 7:00 a.m. to 3:30 p.m. Monday through Friday. When ‘on-call’ Plaintiff was

required to answer phone calls from the plant which required him to disengage from whatever

personal pursuit in which he might be engaged at the time. Plaintiff was also required to travel to

the plant to address maintenance issues after his regular work hours. Plaintiff was not compensated

for any work time spent on the phone with the plant outside of his regular work hours. Plaintiff

was also not compensated for any travel time from his home to the plant after he was engaged to

work via the phone. Therefore under the Portal-to-Portal Act, Plaintiff and the similarly situated

maintenance workers were entitled to compensation for on-call travel time to the plant, in addition

to the uncompensated time spent solving maintenance issues over the phone during their off duty

hours.




PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT - PAGE 5 OF 8
      Case 3:20-cv-02151-E Document 1 Filed 08/13/20                 Page 6 of 8 PageID 6



                                   UNPAID OVERTIME WAGES

17.     Plaintiffs, and those similarly situated, regularly and consistently worked more than 40

hours per week with Polynt’s knowledge of the work activities described herein and for which

Polynt does not pay Plaintiff and those similarly situated. Plaintiff alleges he, and those similarly

situated to him, were not paid overtime wages at one and one-half times their regular hourly rate

for all hours worked in excess of 40 hours in a work week. Defendant has willfully engaged in a

pattern, practice, and policy of unlawful conduct by failing to pay the lawful and required overtime

rate for all hours worked beyond 40 per week to employees in the United States in violation of the

FLSA statutes referenced herein.

             CLAIM - VIOLATION OF THE FAIR LABOR STANDARDS ACT


18.     During the relevant period, and by way of the facts set forth above, Defendant violated and

is violating the provisions of Sections 6 and/or 7 of the FLSA, 29 U.S.C. §§ 206, 207, and

215(a)(2), by employing employees in an enterprise engaged in commerce or in the production of

goods for commerce within the meaning of the FLSA as aforesaid, for workweeks longer than

forty hours without compensating such employees for their employment in excess of forty hours

per week at rates no less than one and one-half times the regular rates for which they were

employed. Defendant has acted willfully in failing to pay Plaintiffs in accordance with the law.

                            COLLECTIVE ACTION ALLEGATIONS

19.     Pursuant to 29 U.S.C. § 216(b), Plaintiff David Skroh brings this action on his own behalf

and on behalf of those similarly situated (hereinafter “Potential Plaintiffs”). Potential Plaintiffs

have also been denied overtime pay for hours worked over forty hours in a week as a result of

Defendant’s failure to properly count hours worked as described Paragraphs 9 through 15 of this

Complaint. As such, the Potential Plaintiffs are similar to Plaintiff in terms of job duties and pay



PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT - PAGE 6 OF 8
      Case 3:20-cv-02151-E Document 1 Filed 08/13/20                   Page 7 of 8 PageID 7



provisions, and the Potential Plaintiffs are similar to Plaintiff in the denial of overtime pay when

required to work over forty hours in a workweek.

20.     Defendant has suffered, permitted, and/or required Potential Plaintiffs to work in excess of

forty hours per week without fully compensating them for their overtime hours.

21.     Defendant’s failure to pay overtime compensation at the rates required by the FLSA results

from generally applicable policies or practices and do not depend on the personal circumstances

of the Potential Plaintiffs. Plaintiff’s experiences are typical of the experience of the Potential

Plaintiffs

22.     The specific job titles or precise job titles of each Class Member do not prevent collective

treatment. Although the issue of damages may be individual in character, there remains a common

nucleus of liability facts. The questions of law and fact are common to Plaintiff and the Potential

Plaintiffs.

23.     As a collective action, Plaintiff will seek this court's appointment and\or designation as

representative of a group of similarly situated employees of Polynt who were not paid for all hours

worked as described herein. Polynt’s failure to pay overtime in accordance with the FLSA is

common to all hourly-paid maintenance and production employees in Polynt’s Ennis Texas facility

where those employees are paid according to line time or shift time and are not compensated for

the time they spend performing the activities described in Paragraphs 9 through 15 of this Original

Complaint.

                                            JURY DEMAND

24.     Plaintiff, individually and on behalf of those similarly situated, requests a jury trial.

                                                 PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff that he and all those who consent to




PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT - PAGE 7 OF 8
      Case 3:20-cv-02151-E Document 1 Filed 08/13/20                    Page 8 of 8 PageID 8



be party plaintiffs in this collective action recover from Polynt Composites USA, Inc., the

following:

        1.      Compensation for all hours worked at a rate not less than the applicable minimum
                wage;
        2.      Overtime compensation for all unpaid hours worked in excess of forty hours at
                the rate of one and one half times their regular rates;
        3.      All unpaid wages and overtime compensation;
        4.      An equal amount as liquidated damages as allowed under the FLSA;
        5.      Reasonable attorney’s fees, costs, and expenses of this action as provided by the
                FLSA;
        6.      Post judgment interest at the highest rates allowed by law; and
        7.      Such other relief as to which Plaintiffs and the opt-in Plaintiffs may be entitled.


                                                           Respectfully submitted,

                                                           /s/ William S. Hommel, Jr.
                                                           William S. Hommel, Jr.
                                                           State Bar No. 09934250
                                                           Hommel Law Firm
                                                           5620 Old Bullard Road, Suite 115
                                                           Tyler, Texas 75703
                                                           903-596-7100
                                                           469-533-1618 Facsimile


                                                           ATTORNEY FOR PLAINTIFF
                                                           AND THE PUTATIVE CLASS MEMBERS




PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT - PAGE 8 OF 8
